 1   LONGYEAR, O’DEA & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
     Email: McDermott@longyearlaw.com
 5
     Attorneys for County of Sacramento,
 6   Deputy Renny Rojo,
     and Deputy Dominguez
 7
     JOHN L. BURRIS, Esq., SBN 69888
 8   PATRICK M. BUELNA, Esq., SBN 317043
     LAW OFFICES OF JOHN L. BURRIS
 9   Airport Corporate Center
     7677 Oakport St., Suite 1120
10   Oakland, CA 94621
     Telephone:     (510) 839-5200
11   Facsimile:     (510) 839-3882
     Email: John.Burris@johnburrislaw.com
12   Email: Patrick.Buelna@johnburrislaw.com
13   Attorneys for Plaintiff
14
15                              UNITED STATES DISTRICT COURT
16                             EASTERN DISTRICT OF CALIFORNIA
17
18   BILLY POWELL, an individual,                     )   Case No.: 2:18-cv-02123-JAM-DB
                                                      )
19                   Plaintiff,                       )
                                                      )   STIPULATION TO MODIFY THE
20           vs.                                      )   PRETRIAL SCHEDULING ORDER;
                                                      )   ORDER
21   COUNTY OF SACRAMENTO, a municipal )
     corporation; RENNY ROJO (Badge #648), )
22   individually and in his official capacity as a )
     sheriff deputy for the Sacramento County         )
23   Sheriff Department; DOMINGUEZ (Badge )               Complaint Filed:    August 2, 2018
     #807), individually and in his official capacity )   Trial:              March 30, 2020
24   as a sheriff deputy for the Sacramento           )
     County Sheriff Department; and DOES 1-50, )
25   inclusive.                                       )
                                                      )
26                   Defendants.                      )
27
28   ///


     STIPULATION TO MODIFY THE SCHEDULING ORDER; [PROPOSED] ORDER                          Page 1
 1          COMES NOW Defendants County of Sacramento, Renny Rojo, and Dominguez
 2   (collectively “Defendants”) and Plaintiff Billy Powell, by and through their designated counsel,
 3   and subject to the approval of this Court, hereby stipulate and respectfully request that this
 4   Court’s Pretrial Scheduling Order dated October 25, 2018 [ECF No. 10], be modified to reflect
 5   new deadlines as follows, or as to accommodate the Court’s docket, in order for the parties to
 6   participate in an early settlement conference:
 7
                                                        Current Date                New Date
 8
          Expert Disclosure:                            Sept. 13, 2019             Feb. 13, 2020
 9
          Supplemental Expert Disclosure:               Oct. 11, 2019             Mar. 11, 2020
10
          Close of All Discovery:                        Nov. 8, 2019              Apr. 8, 2020
11
          Filing of Dispositive Motions:                Dec. 17, 2019             May 19, 2020
12
          Hearing of Dispositive Motions:                Jan. 14, 2020        June 16, 2020 at 1:30 p
13
          Final Pretrial Conference:               Feb. 21, 2020 at 10a        July 24, 2020 at 11a
14
          Trial:                                      Mar. 30, 2020 at 9a      Aug. 31, 2020 at 9a
15
16          On June 3, 2019, pursuant to stipulation of the parties, this Court set this matter for a

17   settlement conference with Magistrate Judge Kendall J. Newman. The parties agreed to the next

18   available date on the court’s calendar for that conference. Based thereon, this matter is currently

19   set for a settlement conference with Magistrate Judge Kendall J. Newman on August 20, 2019 at

20   9:00 a.m.

21          The parties were unable to ascertain dates for the settlement conference prior to receipt of

22   this Court’s order setting the case for settlement conference. Therefore, the parties were unable

23   to access and determine whether additional time would be required to disclose experts and

24   complete discovery should the parties be unable to resolve this matter at the settlement

25   conference. The parties have agreed to postpone further significant discovery efforts (e.g.,

26   depositions, IME, etc.) until completion of the settlement conference. Counsel for the parties

27   have met and discussed the posture of this case and agree that it would be in the interests of

28   justice and judicial economy and that good cause exists for the requested modification of the



     STIPULATION TO MODIFY THE SCHEDULING ORDER; [PROPOSED] ORDER                                  Page 2
 1   scheduling order in that allowing the parties to extend the deadlines as requested will save the
 2   parties time and expenses while they pursue potential settlement.
 3          The parties have not previously requested a modification of the scheduling order. This
 4   request is not being made to delay, or for any other improper purpose. The parties agree that
 5   continuation of the trial date and pretrial deadlines will not prejudice any party or their counsel.
 6          Therefore, it is hereby stipulated and agreed by and between the parties, and respectfully
 7   requested of this court, that the pretrial deadlines and trial date be modified as set forth above.
 8          IT IS SO STIPULATED.
 9    Dated: July 16, 2019                          LONGYEAR, O’DEA & LAVRA, LLP
10
                                             By: /s/ Amanda L. McDermott
11
                                                 JOHN A. LAVRA
12                                               AMANDA L. MCDERMOTT
                                                 Attorneys for Defendants
13
14    Dated: July 16, 2019                          LAW OFFICES OF JOHN L. BURRIS

15
                                             By: /s/ Patrick M. Buelna
16                                                  (as authorized on 7/16/19)
                                                    JOHN L. BURRIS
17                                                  PATRICK M. BUELNA
                                                    Attorneys for Plaintiff
18
19
20          IT IS SO ORDERED.

21    Dated: July 16, 2019                              /s/ John A. Mendez
                                                   JOHN A. MENDEZ
22                                                 United States District Court Judge
23
24
25
26
27
28



     STIPULATION TO MODIFY THE SCHEDULING ORDER; [PROPOSED] ORDER                                  Page 3
